Respondent was informed against for violation of Act No. 235, § 15, Pub. Acts 1933; and was charged with being a partner in the operation of a dental parlor contrary to the above *Page 453 
statute. He was tried and convicted. The record shows that respondent is not a licensed dentist, but has for more than 20 years been operating a dental parlor in Michigan under the name "New System Dentists" where all dental work was done by regularly licensed dentists; and at the time of the acts complained of he had three licensed dentists in his employ.
In his appeal respondent contends:
"1. That the act is unconstitutional and void in that it takes away from the respondent vested rights under Act No. 183, Pub. Acts 1913 (amendatory of Act No. 338, Pub. Acts 1907), in that the respondent did, prior to the effective date of said act, manage and have a financial interest in a dental parlor in Grand Rapids and has at all times thereafter continued to manage and operate said dental parlor.
"2. That Act No. 235, Pub. Acts 1933, violates the due process clauses of the State and Federal Constitutions (Mich. Const. 1908, art. 2, § 16; U.S. Const., Am. 14, § 1), in that it deprives the respondent of his property right to manage a dental parlor and have a property interest therein, where all dental work is done by reputable licensed dentists, and that the prohibition of said statute does not even remotely promote the public health and welfare.
"3. That the title to said act violates article 5, § 21, State Constitution, in that the act contains more than one object, and the purpose of the act is not embraced in the title."
Regulation of the practice of medicine and dentistry is within the police power of the State. We said inPeople v. Phippin, 70 Mich. 6, 23:
"It must be conceded from cases cited, that the legislature has power to define the qualifications of those who shall be licensed to practice those callings or professions the exercise of which may affect the public health or safety, and that this law would be *Page 454 
entirely constitutional in that view if it stopped short with prohibiting all except medical graduates from practicing."
See, also, People v. Reetz, 127 Mich. 87; Locke v. IoniaCircuit Judge, 184 Mich. 535; People v. Blair, 192 Mich. 183;Graves v. Minnesota, 272 U.S. 425 (47 Sup. Ct. 122); Dent v.West Virginia, 129 U.S. 114 (9 Sup. Ct. 231); Lambert v.Yellowley, 272 U.S. 581 (47 Sup. Ct. 210, 49 A.L.R. 575).
In People v. Moorman, 86 Mich. 433, this court held that the regulation of the practice of pharmacy was within the scope of the police power of the State.
In People v. Painless Parker Dentist, 85 Col. 304, 310 (275 P. 928), the court said in reference to the practice of dentistry:
"We are not concerned now with an ordinary trade or calling. Law, medicine and dentistry are generally considered as learned professions. Neither is an ordinary trade or calling which all citizens alike may pursue. The State in its sovereign capacity is vested with the indefinable police power which includes the power to conserve and protect the public health. Only those who are qualified by statute and experience to practice dentistry may do so, if the legislature sees fit so to ordain."
The next question that presents itself to us is the validity of a regulation requiring the owner or operator of a dental parlor to be a licensed practitioner. In Winslow v. KansasState Board of Dental Examiners, 115 Kan. 450 (223 P. 308), the court said:
"Dentistry is a profession having to do with public health, and so is subject to regulation by the State. The purpose of regulation is to protect the public from ignorance, unskillfulness, unscrupulousness, deception, and fraud. To that end, the State *Page 455 
requires that the relation of the dental practitioner to his patients and patrons must be personal."
"It has been recognized by the professions, by statutes and by decisions that a corporation offering professional services is not placed beyond legislative control by the fact that all the services in question are rendered by qualified members of the profession. See People v. Title Guarantee  Trust Co.,227 N.Y. 366 (125 N.E. 666); Tucker v. New York State Board ofPharmacy, 127 Misc. Rep. 538 (217 N.Y. Supp. 217, 220); Matterof Co-operative Law Co., 198 N.Y. 479 (92 N.E. 15, 32 L.R.A. [N. S.] 55, 139 Am. St. Rep. 839, 19 Ann. Cas. 879); People, exrel. Lawyers' Institute of San Diego, v. Merchants'Protective Corp., 189 Cal. 531 (209 P. 363); New Jersey PhotoEngraving Co. v. Carl Schonert  Sons, Inc., 95 N.J. Eq. 12
(122 A. 307); Hodgen v. Commonwealth, 142 Ky. 722
(135 S.W. 311)." From the dissenting opinion by Justice Holmes in LouisK. Liggett Co. v. Baldridge, 278 U.S. 105, 115
(49 Sup. Ct. 57).
See, also, State Board of Dental Examiners v. Savelle, 90 Col. 177 (8 Pac. [2d] 693, 82 A.L.R. 1176); Painless Parker
v. Board of Dental Examiners, 216 Cal. 285 (14 Pac. [2d] 67);State v. Bailey Dental Co., 211 Iowa, 781 (234 N.W. 260).
Counsel for respondent cite Louis K. Liggett Co. v.Baldridge, supra, where the court held that a Pennsylvania statute requiring stockholders in corporations operating drug stores to be licensed pharmacists to be unconstitutional on the ground that, p. 113:
"Mere stock ownership in a corporation, owning and operating a drug store, can have no real or substantial relation to the public health, and that the act in question creates an unreasonable and unnecessary restriction upon private business." *Page 456 
  Respondent relies upon the case of State v. Brown, 37 Wn. 97
(79 P. 635, 68 L.R.A. 889, 107 Am. St. Rep. 798), which holds that the State could not require the owner of a dental office to be a licensed dentist. This case was decided in 1905, but in 1919 this same court held in State, ex rel. Lundin,Pros. Atty., v. Merchants' Protective Corp., 105 Wn. 12
(177 P. 694), that a corporation could not legally practice law.
It is a well-known fact that in the profession of dentistry the services rendered are personal and call for knowledge in a high degree and that to separate this knowledge from the power of control is an evil, the correction of which was attempted by the instant legislation. The evils which arise from divorcing the "power of control" from "knowledge" apply with equal force to a partnership as well as a corporation.
With the exception of State v. Brown, supra, the general rule is that it is within the police power of the State to impose reasonable regulations relative to the professions of law, medicine and dentistry. Courts distinguish between professions and businesses. In the latter, individuals may engage in the common occupations of life and laws which unnecessarily impair these rights must be held unconstitutional; but in the practice of a profession such as dentistry which has to do with personal privacy and where the licensee must possess skill and character, we think it is within the police power of a State to control and regulate the ownership and operation by a firm of a dental parlor as well as prescribe the qualifications of those who engage in its practice.
The title to Act No. 235, Pub. Acts 1933, does not violate Const. 1908, art. 5, § 21, which provides that: *Page 457 
"No law shall embrace more than one object, which shall be expressed in its title."
In People v. Wohlford, 226 Mich. 166, we said,
"The test to be applied is, whether the language of the title is sufficient to give notice of the general subject of the legislative act and the interests likely to be affected thereby."
The title to the above act provides for the regulation of the practice of dentistry and of persons who may practice the same, as well as penalties for violations thereof. The title fairly discloses the subject-matter of the act. No one would be surprised at the body and contents of the act.
We, therefore, hold that respondent being engaged in the operation of a dental parlor was engaged in the practice of dentistry contrary to the above act. The judgment of conviction is affirmed.
NORTH, C.J., and BUTZEL, BUSHNELL, and POTTER, JJ., concurred with EDWARD M. SHARPE, J. WIEST, J., concurred in the result.